DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, and 4-9 are pending.

Claim 3 has been canceled by the applicants.

Applicants have amended the claims with incorporating the features of now canceled claim 3 into parent claim 1, and further amending claim 5 by rewriting the claim into an independent claim by incorporating the features of claim 1 into claim 5.

Response to Arguments/Amendment
Applicant’s arguments (request for reconsideration) and amendment, filed 5/18/2022, with respect to the rejection of claims 1, 2, and 4-9 have been fully considered and are persuasive.  This is due to the applicants amending the claims and incorporating the previously indicated allowable subject matter.  The rejection of the claims has been withdrawn. 




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2022 was filed after the mailing date of the Notice of Allowance on 6/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, and 4-9 are allowable over the prior art references as previously stated in the Notice of Allowance mailed on 6/10/2022. 

The following is a statement of reasons for the indication of allowable subject matter:  	
The prior arts of record, as stated in the previous office action, fail to teach the claimed features in claims 1 and 5 regarding the length of the ejector pin in regards to the claimed equation (for claim 1) and of the claimed thickness of the spacer in regards to the equation (for claim 5). 
The closest prior references include Anglin and Brest that teaches of adjusting the position of the ejector pin/core into the cavity and of the different materials between the mold and ejector.  However, Anglin and Brest do not teach of the claimed ejector length or spacer thickness for said ejector, in regards to the claimed equation.
Further, the Desmith reference teaches of a support that is located within the mold and would provide a robust element with durable wear surface to protect the aluminum mold portions.  However, Desmith lacks teaching of the claimed length of the ejectors in relation to the linear expansion coefficient of the respective elements and of the temperature between the mold assembly and time of molding.
Similarly, in regards to the spacer, Chen directs to adjustment for the particular pin and the use of the spacer as part of the pin, and the adjustment bodies (or spacers) of Chen would ensure the length of the projection of the core/pin within the mold cavity.  However, Chen also lacks teaching of the adjustment of the thickness of the spacer in relation to the linear expansion coefficient of the respective elements and of the temperature between the mold assembly and time of molding.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744